DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2021 has been entered.

Response to Arguments
Applicant's arguments filed 22 April 2021 have been fully considered but they are not persuasive.
Regarding the amendment to claim 1, the applicant states that Fig.1 supports the recitation of one principal surface of the SiC film is exposed to outside.  However this new limitation isn’t disclosed in the description of what Fig. 1 actually represents.  The specification does not disclose or discuss the structural metes and bounds of “exposed to outside” as originally filed.  Outside with respect to what?  Does “outside” refer to anything that isn’t the SiC film or isn’t inside of the SiC film?  Does “outside” refer to 
Applicant’s compound semiconductor substrate:

    PNG
    media_image1.png
    127
    1109
    media_image1.png
    Greyscale


The Examiner notes that the term “exposed to outside” could be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The applicant’s compound semiconductor substrate would only be protected by a patent if used in a particular way.  The moment another would make and use the applicant’s claimed compound semiconductor substrate by having the SiC principal surface exposed to anything other than “outside”, the structure would infringe.


The applicant points to the general thinning of SiC to improve sensitivity for a MEMS or optical transparency for a pellicle, however, this does not address any particular unexpected advantage of a SiC film with a thickness of 20-50 nanometers that is different from a thickness of 10 microns or less.
The applicant argues that the significance of the newly claimed upper thickness limit of 50 nm is that the SiC film can be obtained without causing peeling or cracking.  However, the result of “without causing peeling or cracking” is disclosed by the applicant as being achieved with any SiC thickness of 20nm-10 microns, and not limited to only achievable with a SiC thickness of 20nm-50nm.
 In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
"The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); E.I. DuPont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006, 128 USPQ2d 1193, 1201 (Fed. Cir. 2018.)("[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

The applicant only has two examples of wherein the SiC film is 50 nm
In the embodiment wherein the SiC is 50nm, it is only an intermediate structure (par. 107), and not the final structure because the applicant performs further processing including, either changing the upper portion (12d) of the SiC film (12) to a graphene film (par. 108; Fig. 23) or laminating a graphene film (25) on the upper surface of the SiC film (12) (par. 109 and 110; Fig. 22 and 24).  This is because the protective graphene film is necessary on the ultrathin SiC layer for the subsequent etching of the silicon substrate to form the ring-like planar shape (Fig. 23 or 24), in order prevent peeling or cracking (par. 113).  Claim 1 requires the SiC to have a principal surface to be “exposed to outside” which does not appear to be possible with the applicant’s particular method 
In the Invention Example 2 embodiment that utilizes 50 nm for the SiC film thickness, the SiC film is formed on the obverse side, the side surface and the peripheral part of the reverse side of the Si substrate (par. 177-178).  Claim 1 requires the SiC to be formed on one principal surface of the Si substrate and not formed on another principal surface side of the Si substrate.
So as insofar as can be determined from the applicant’s disclosure, having a ultrathin SiC thickness from 20nm-50nm as well as the feature of the SiC not cracking would require either the graphene film or the SiC film contacting both principal surfaces of the Si substrate.
The scope of claim 1 does not appear to be supported with the now claimed combination of features.

The applicant asserts that “In Ma and Lin, if the graphene film is omitted and the upper surface of the SiC film is exposed to outside, the SiC film loses the protection of the graphene film.  As a result, cracks would occur in the SiC film”
The applicant provides no evidence that Lin’s structure would result in cracks at all.  It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.  So while there are no method steps in the device claims, per se, arguments regarding the process of forming the compound semiconductor substrate are not sufficient in that the prior art references utilize various method steps (and conditions) that makes it possible to achieve the same structure without having cracking problems that the applicant encountered.

In fact, Lin states:
The method 480 proceeds to block 485 where a graphene layer is optionally formed on the epitaxial SiC layer. With reference to the example of FIG. 9D, in an embodiment of block 485, a graphene layer 912 is optionally formed over the epitaxial SiC layer 910.

In some embodiments, the thickness of the epitaxial SiC layer 910 may be in a range of about 5 nm to about 20 nm. In some cases, the thickness of the epitaxial SiC layer 910 may depend on, at least in part, a thickness of an optional graphene layer 912 deposited over the epitaxial SiC layer 910, described below.

While some examples of thicknesses of each of the graphene layer 912 and the epitaxial SiC layer 910 have been given, it will be understood that these examples are merely exemplary, and other thicknesses may equally be used without departing from the scope of the present disclosure. As previously discussed, by tuning the thickness of the pellicle membrane, embodiments of the present disclosure may provide pellicle membranes having a transmittance greater than or equal to about 90%.

The method 480 then proceeds to block 487 where a first protection layer is deposited over the graphene layer (if present) or over the SiC layer (e.g., if the graphene layer is not present).


As can be seen, from Fig. 9L to 9M, the protection films (914 and 916) are removed (par. 59).  Therefore with no graphene layer present and the protection films removed, the SiC film (910) would be exposed to “outside”.
Furthermore, the two issues with which the applicant is concerned, optical transparency for a pellicle (transmittance) (par. 12) and cracking (mechanical strength) (par. 13), is discussed by Lin.
Lin explicitly recognizes these known issues (par. 2):
Additionally, to avoid a drop is reflectivity, it is important to use a thin, high-transmission material as the pellicle membrane. However, the fabrication of large, thin pellicle membranes according to certain conventional fabrication processes may cause the pellicle membrane to become distorted, wrinkled, broken, or otherwise damaged, thereby rendering the pellicle membrane unusable. In some conventional fabrication processes, the pellicle membrane may actually shatter, resulting in significant particle contamination within a processing chamber. Thus, existing pellicle fabrication techniques have not proved entirely satisfactory in all respects.

Lin states the desire to have a “highly transmissive pellicle membrane with sufficient structural integrity” (par. 25).  Lin discusses mechanical strength (par. 25-26 and 61) and transmittance (par. 52 and 61).  And explicitly states “the present disclosure provide pellicle membranes that are stronger and more reliable than their existing counterparts, thereby extending the pellicle lifetime and practical usage.” (par. 61).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

.

Specification
The amendment filed 22 April 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“From the above description and testing, it can be seen than an optimal range for the thickness of the SiC film is 20-50 nanometers”
Applicant is required to cancel the new matter in the reply to this Office Action.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a SiC film having a thickness of between 20 nanometers and 50 nanometers” in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicant only has two examples of wherein the SiC film is 50 nm.  
In the embodiment wherein the SiC is 50nm, it is only an intermediate structure (par. 107), and not the final structure because the applicant performs further processing including, either changing the upper portion (12d) of the SiC film (12) to a graphene film (par. 108; Fig. 23) or laminating a graphene film (25) on the upper surface of the SiC film (12) (par. 109 and 110; Fig. 22 and 24).  This is because the protective graphene film is necessary on the ultrathin SiC layer for the subsequent etching of the silicon substrate to form the ring-like planar shape (Fig. 23 or 24), in order prevent peeling or cracking (par. 113).  Claim 1 requires the SiC to have a principal surface to be “exposed to outside” which does not appear to be possible with the applicant’s particular method 
In the Invention Example 2 embodiment that utilizes 50 nm for the SiC film thickness, the SiC film is formed on the obverse side, the side surface and the peripheral part of the reverse side of the Si substrate (par. 177-178).  Claim 1 requires the SiC to be formed on one principal surface of the Si substrate and not formed on another principal surface side of the Si substrate.
So as insofar as can be determined from the applicant’s disclosure, having a ultrathin SiC thickness from 20nm-50nm as well as the feature of the SiC not cracking would require either the graphene film or the SiC film contacting both principal surfaces of the Si substrate.
The scope of claim 1 does not appear to be supported with the now claimed combination of features.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the amendment to claim 1, the applicant states that Fig.1 supports the recitation of one principal surface of the SiC film is exposed to outside.  However this new limitation isn’t disclosed in the description of what Fig. 1 actually represents.  The specification does not disclose or discuss the structural metes and bounds of “exposed to outside” as originally filed.  Outside with respect to what?  Does “outside” refer to anything that isn’t the SiC film or isn’t inside of the SiC film?  Does “outside” refer to anything that isn’t the compound semiconductor substrate or isn’t inside of the compound semiconductor substrate?  Does “outside” refer to anything that isn’t inside a processing chamber, a manufacturing facility, other building, etc.  Regardless of the intended meaning, “outside” is not disclosed as being comprised by the structural scope of the compound semiconductor substrate.  The structure that comprises the scope of the applicant’s claimed “compound semiconductor substrate” is the Si substrate having a ring-like planar shape, and a SiC film.
The Examiner notes that the term “exposed to outside” could be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The applicant’s compound semiconductor substrate would only be protected by a patent if used in a 
Since there are many possible interpretations and the applicant’s originally filed specification gives no guidance on the metes and bounds of “exposed to outside” the structural scope of the claims are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent Application Publication 2018/0173092).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
As insofar as claim 1 is supported and definite, Lin teaches in Fig. 9M for example, a compound semiconductor substrate comprising: a Si substrate (902; par. 49) having a ring like planar shape, and a SiC film (910) having a thickness of between about 5nm and about 20nm (par. 51), wherein the SiC film (910) is not formed on another principal surface of the Si substrate (902), one principal surface of the SiC film (910) is exposed to outside, and another principal surface of the SiC film (910) is in contact with the Si substrate (902).  The about 20nm thickness of Lin overlaps within the 20 nanometers lower end of the range claimed by the applicant.
Regarding the limitation “exposed to outside” Lin states:
The method 480 proceeds to block 485 where a graphene layer is optionally formed on the epitaxial SiC layer. With reference to the example of FIG. 9D, in an embodiment of block 485, a graphene layer 912 is optionally formed over the epitaxial SiC layer 910.

In some embodiments, the thickness of the epitaxial SiC layer 910 may be in a range of about 5 nm to about 20 nm. In some cases, the thickness of the epitaxial SiC layer 910 may depend on, at least in part, a thickness of an optional graphene layer 912 deposited over the epitaxial SiC layer 910, described below.

it will be understood that these examples are merely exemplary, and other thicknesses may equally be used without departing from the scope of the present disclosure. As previously discussed, by tuning the thickness of the pellicle membrane, embodiments of the present disclosure may provide pellicle membranes having a transmittance greater than or equal to about 90%.

The method 480 then proceeds to block 487 where a first protection layer is deposited over the graphene layer (if present) or over the SiC layer (e.g., if the graphene layer is not present).

Then as can be seen, from Fig. 9L to 9M, the protection films (914 and 916) are removed (par. 59).  Therefore with no graphene layer present and the protection films removed, the SiC film (910) would be exposed to “outside”.
Absent a showing of criticality with respect to the SiC thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to increase the thickness of the SiC film through routine experimentation in order to provide a desired greater mechanical strength in exchange for lower transmittance for example (par. 26 and 61).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As insofar as claim 2 is supported and definite, Lin further teaches wherein a width of the Si substrate (902) decreases with a distance away from the SiC film (910), when viewed in a cross section cut along a plane perpendicular to a surface of the SiC film (910).  
As insofar as claim 7 is supported and definite, Lin further teaches a pellicle film comprising the compound semiconductor substrate (902/910) according to claim 1; and a pellicle frame (904A) fixed to the Si substrate (902).  Regarding the “pellicle frame,” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896